         Case 1:19-cr-00561-LAP Document 341 Filed 07/15/21 Page 1 of 2



                                                                                Martin Garbus, Esq.
                                                                         590 Madison Ave., 6th Floor
                                                                              New York, NY 10022
                                                                                    (347) 589-8513
                                                                          mgarbus@offitkurman.com


                                           July 15, 2021

VIA ECF

Honorable Loretta Preska
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007


  RE:     Chevron v. Donziger, Case No. 19 Cr. 561 (LAP)

Dear Judge Preska:

       Yesterday the Court directed the parties to confer and propose a schedule for what the
Court assumed would be the private prosecutor’s opposition to Mr. Donziger’s request that he be
released after an unprecedented 700 days of home confinement on misdemeanor charges.

        I immediately commenced efforts to confer with the private prosecutor with a different
assumption: that the prosecutor could not rationally continue to insist on home detention after Mr.
Donziger has already served an effective sentence approaching 10 times the maximum sentence
handed down in this district in anything resembling a similar context, in the Cutler case. Moreover,
home confinement was never warranted for a man who has family and deep community ties in
New York, and for whom it would be absurd to incur felony liability by fleeing the Court’s
authority merely to avoid misdemeanor charges. Dkt. 339.

         I also did not understand how the private prosecutor could oppose Mr. Donziger simple
request that the Court set a bail amount—unless the private prosecutor were taking the position
that no amount, not millions, not billions, would be sufficient to mitigate the fanciful “risk of
flight.”

       What I received in response was implacability, which I described earlier as the hallmark of
impunity: knowing that no matter how obvious the truth is to anyone paying attention, it can just
be ignored. Dkt. 335. The private prosecutor stated that yes, she would demand that Mr. Donziger
be held longer than 700 days. When I pressed for a reason, I received silence.

       This is precisely the kind of decision that warrants the considered exercise of discretion in
the public interest by a legitimate public official. Instead, we have a private prosecutor from a law
firm linked to Chevron, working hand-in-glove with Chevron’s private lawyers, pursuing
Chevron’s private interest in “demonizing” Donziger. The public interest—including the financial
         Case 1:19-cr-00561-LAP Document 341 Filed 07/15/21 Page 2 of 2

Hon. Loretta A. Preska
July 15, 2021
Page 2 of 2

interest of the taxpayer, which has been paying the expenses of Mr. Donziger’s constant
supervision for nearly two years now—is entirely missing from the picture.

        When I demanded to know who I could speak to in the capacity of an Executive Branch
supervisor of the private prosecutor’s seemingly arbitrary and punitive decision to continue
insisting on Mr. Donziger’s home confinement, I again received only silence.

      This is the unhinged power of the “free-floating” inferior officer exercising Executive
power without any accountability, as challenged in the recent defense motions.

        If Mr. Donziger is not immediately released, the Court should order the appearance of Mr.
Michael Wirth, Chief Executive Officer of Chevron, which substantially albeit indirectly funds
this case and whose interest is really at stake. Mr. Wirth can come and share directly with the Court
the grounds of the behind-the-scenes opinion that really controls this prosecution.

        As to the timing of the private prosecutor argument for continued home detention, the
private prosecutor initially requested a full two weeks to oppose a simple request for release and
straightforward application of the 18 U.S.C. § 3142 factors. I objected, because unlike the other
pending motions which address complex issues of fundamental due process and legality that must
be elaborated with care, the maintenance of Mr. Donziger in home confinement on an absurd “risk
of flight” theory is an open and obvious error of law and fairness that can and should be rectified
immediately.

        The private prosecutor’s best “offer” is to oppose the motion by July 23. This is an
excessive amount of time given the simplicity of the issue and the severity of the injury of
deprivation of liberty being inflicted on Mr. Donziger—with additional grievous consequences
being suffered daily not only by Mr. Donziger but by his wife, his young son, and other family and
friends. This unwarranted, punitive order of confinement should not go on for a single day longer.

       Accordingly, the defense requests that the Court order the private prosecutor to respond by
July 16. The briefing on the Arthrex motion to dismiss will close on July 19. The defense can
provide a reply in support of the release/bail motion the same day. The Court should then set a
hearing on both motions for July 20.

                                                      Respectfully,

                                                          /s
                                                      Martin Garbus, Esq.
                                                      OFFIT | KURMAN
                                                      590 Madison Ave., 6th Floor
                                                      New York, NY 10022
                                                      Tel. 347.589.8513
                                                      mgarbus@offitkurman.com
                                                      Counsel for defendant
